LaNdoN, J.
(dissenting):
I concur with my brother "Williams, except upon the question of the jurisdiction of the Court of Common Pleas of Bradford county, Pennsylvania.
The record of that court recites the note itself. The note, in addition to its promise of payment, purports to give to the prothonotary of the court a power of attorney to confess judgment against the makers. The note was made in Pennsylvania. We can see from the record that the court adjudged from the language of the note itself and from the State in which it was made, and from its presentation and filing on behalf of the plaintiff with the prothonotary of the court, that the makers of the note thereby admitted the jurisdiction of the court, of their persons and of the subject-matter.
We cannot say that there was no evidence tending to show jurisdiction. If there was the slightest evidence tending to show jurisdiction, the adjudication of the court that it had jurisdiction is final. It could only be challenged as error, and error must be reviewed on appeal. It is of no consequence that we would hold in our Courts, that the evidence there submitted was too weak, or too loosely verified to justify an adjudication of jurisdiction of the persons of the makers of the note. Because there was some evidence tending to show such jurisdiction the decision of the Pennsylvania court that it had jurisdiction is binding upon us. I advise an affirmance..
Judgment reversed, new trial granted, referee discharged, costs to abide final order of court.